FILED
                             NOT FOR PUBLICATION                            MAR 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOHAMMED DRAMMEH,                                No. 08-74998

               Petitioner,                       Agency No. A096-145-417

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Mohammed Drammeh, a native and citizen of Sierra Leone, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings. Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th

Cir. 2008). We dismiss in part and deny in part the petition for review.

        We lack jurisdiction to consider Drammeh’s request for a humanitarian

grant of asylum because he did not raise this claim to the agency. See

Rodas-Mendoza v. INS, 246 F.3d 1237, 1240 (9th Cir. 2001).

      Substantial evidence supports the agency’s conclusion that Drammeh failed

to establish that his experiences in Sierra Leone rose to the level of persecution, see

Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003), or that he was targeted on

account of a protected ground, see INS v. Elias-Zacarias, 502 U.S. 478, 482-84

(1992). Substantial evidence also supports the agency’s conclusion that Drammeh

failed to establish a future fear of persecution. See Nagoulko, 333 F.3d at 1018

(possibility of future persecution too speculative). Accordingly, Drammeh’s

asylum claim fails.

      Because Drammeh failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                                                                08-74998